                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 1 of 27
                                                                                                       F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1    METZGER LAW GROUP
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                           A PROFESSIONAL LAW CORPORATION
                                                      2    RAPHAEL METZGER, ESQ., SBN 116020
                                                           SCOTT P. BRUST, ESQ., SBN 215951
                                                      3    555 E. OCEAN BLVD., SUITE 800
                                                           LONG BEACH, CA 90802
                                                      4    TELEPHONE: (562) 437-4499
                                                           TELECOPIER: (562) 436-1561
                                                      5    WEBSITE: www.toxictorts.com

                                                      6    Attorneys for Intervenor-Defendant,
                                                           COUNCIL FOR EDUCATION AND
                                                           RESEARCH ON TOXICS (“CERT”)
                                                      7
                                                      8                                 UNITED STATE DISTRICT COURT
                                                      9                                EASTERN DISTRICT OF CALIFORNIA
                                                     10
                                                     11
               555 east ocean boulevard, suite 800




                                                            CALIFORNIA CHAMBER OF                      Civil No. 2:19-cv-02019-KJM-JDP
                 a professional law corporation




                                                            COMMERCE,
                  long beach, california 90802




                                                     12                                                Assigned to the Hon. Kimberly J. Mueller,
metzger law group




                                                                          Plaintiff,                   Ctrm. 3
                                                     13
                                                                   vs.                                 NOTICE OF MOTION AND MOTION OF
                                                     14                                                INTERVENOR-DEFENDANT, COUNCIL
                                                            XAVIER BECERRA, IN HIS OFFICIAL            FOR EDUCATION AND RESEARCH ON
                                                     15     CAPACITY AS ATTORNEY GENERAL               TOXICS (“CERT”), TO DISQUALIFY
                                                            OF THE STATE OF CALIFORNIA.                THE HON. KIMBERLY J. MUELLER;
                                                     16                                                MEMORANDUM OF POINTS AND
                                                                          Defendant.                   AUTHORITIES; DECLARATION OF
                                                                                                       RAPHAEL METZGER
                                                     17
                                                                                                       DATE:                        September 17, 2021
                                                     18                                                TIME:                        10:00 a.m.
                                                                                                       CTRM:                        3
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION
                                                              AND RESEARCH ON TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER;
                                                               MEMORANDUM OF POINTS AND AUTHORITIES; DECLARATION OF RAPHAEL METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 2 of 27
                                                                                                                              F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                        TABLE OF CONTENTS
                                                      2                                                                                                                                                       PAGE
                                                      3    MEMORANDUM OF POINTS AND AUTHORITIES . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                      4            1.       PRELIMINARY STATEMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
                                                      5            2.       SUMMARY OF RELEVANT FACTS . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
                                                      6            3.    PROVISIONS OF THE U.S. CODE REGARDING DISQUALIFICATION. . . . . . 8
                                                      7            4.       SUMMARY OF THE LAW OF JUDICIAL DISQUALIFICATION . . . . . . . . . 10
                                                      8            5.       WHY JUDGE MUELLER IS DISQUALIFIED IN THIS CASE. . . . . . . . . . . . . 12
                                                      9            6.       THIS MOTION IS TIMELY FILED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                     10            7.       CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
                                                     11
               555 east ocean boulevard, suite 800




                                                           DECLARATION OF RAPHAEL METZGER . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                                          i
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 3 of 27
                                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                                                                         TABLE OF AUTHORITIES
                                                      2                                                                                                                                                           PAGE
                                                      3                                                                 CASES
                                                      4    Alexander v. Primerica Holdings, Inc.
                                                                 10 F.3d 155, 163, 166 (3d Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                      5
                                                           AT&T Mobility LLC v. Yeager
                                                      6         (E.D. Cal., July 21, 2015) 2015 WL 4460715 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
                                                      7    Caperton v. A.T. Massey Coal Co.
                                                                 556 U.S. 868 (2009) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 11
                                                      8
                                                           Crater v. Galaza
                                                      9           491 F.3d 1119, 1131 (9th Cir. 2007) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     10    In re Murchison
                                                                  349 U.S. 133, 136, 75 S. Ct. 623, 99 L. Ed. 942 (1955). . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     11
               555 east ocean boulevard, suite 800




                                                           In re Yagman
                 a professional law corporation
                  long beach, california 90802




                                                     12            796 F.2d 1165, 1179 (9th Cir. 1986) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
metzger law group




                                                     13    Liteky v. United States
                                                                   510 U.S. 540, 548, 114 S. Ct. 1147, 127 L. Ed. 2d 474 (1994) . . . . . . . . . . . . . . . . . . . . 11
                                                     14
                                                           Mayberry v. Pennsylvania
                                                     15          400 U.S. 455, 465 (1971) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     16    Molina v. Rison
                                                                 866 F.2d 1124, 1131 (9th Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                     17
                                                           Offutt v. United States
                                                     18            348 U.S. 11, 14, 75 S. Ct. 11, 99 L. Ed. 11 (1954). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     19    Preston v. United States
                                                                  923 F.2d 731, 732 (9th Cir. 1991) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14-16
                                                     20
                                                     21    Tumey v. Ohio
                                                                 273 U.S. 510, 523 (1927) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     22    United States v. Furst
                                                     23           886 F.2d 558, 582-82 n. 30 (3d Cir. 1989) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                           United States v. Holland
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                  519 F.3d 909, 913 (9th Cir. 2008) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
                                                     25
                                                           United States v. Simmons
                                                     26           (E.D. Cal. July 22, 1997) 1997 U.S.Dist.LEXIS 22658, at *1.) . . . . . . . . . . . . . . . . . . . . . 8

                                                     27    Ward v. Village of Monroeville
                                                                 409 U.S. 57 (1972) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                     28
                                                                                                                             ii
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 4 of 27
                                                                                                                                      F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com
                                                           Wood v. McEwen
                                                                 644 F.2d 797, 802 (9th Cir. 1981) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
                                                      2
                                                           Yagman v. Republic Ins.
                                                      3         987 F.2d 622, 626 (9th Cir. 1993) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 11
                                                      4
                                                      5                                                                 STATUTES
                                                      6    28 U.S.C. § 144. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 14, 17
                                                      7    28 U.S.C. § 453. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
                                                      8    28 U.S.C. § 455. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 8, 14
                                                      9    28 U.S.C. § 455(a) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2, 10, 11, 14
                                                     10    28 U.S.C. § 455(b)(5) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 13
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                                                             PUBLICATIONS
metzger law group




                                                     13    Charles G. Geyh, Judicial Disqualification: An Analysis of Federal Law, 3rd ed.
                                                                  (Federal Judicial Center, 2020) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 14
                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                                                iii
                                                              NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                               TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 5 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1    TO THE PARTIES HERETO AND TO THEIR ATTORNEYS OF RECORD:
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                    PLEASE TAKE NOTICE that on September 17, 2021, at 10:00 a.m., or as soon
                                                      3    thereafter as the matter may be heard, in Courtroom “3" of the United States District Court for the
                                                      4    Eastern District of California, located at 501 I Street, Sacramento, CA 95814, Intervenor-Defendant,
                                                      5    Council for Education and Research on Toxics (CERT), will move the Court, pursuant to 28 U.S.C.
                                                      6    §§ 144 and 455, for an order disqualifying the Honorable Kimberly J. Mueller, as judge and trier of
                                                      7    fact of this case.
                                                      8                    This motion will be made on the following grounds:
                                                      9                    1.     Judge Mueller has a personal bias or prejudice in favor of the plaintiff in this
                                                     10    case, the California Chamber of Commerce [28 U.S.C. § 144]
                                                     11                    2.     Judge Mueller’s husband has been (and may currently be) “an officer, director,
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12    or trustee of a party,” to wit, Plaintiff California Chamber of Commerce [28 U.S.C. § 455(b)(5)(i)];
metzger law group




                                                     13                    3.     Judge Mueller’s husband “is known by the judge to have an interest that could
                                                     14    be substantially affected by the outcome of the proceeding” [28 U.S.C. § 455(b)(5)(iii)]; and
                                                     15                    4.     Judge Mueller’s “impartiality might reasonably be questioned” in this
                                                     16    proceeding [28 U.S.C. § 455(a)(5)].
                                                     17                    This motion will be based upon this Notice, upon the Memorandum of Points and
                                                     18    Authorities and Declaration of Raphael Metzger attached hereto, upon the pleadings and papers on
                                                     19    file herein, upon all matters of which the Court may properly take judicial notice, and upon such
                                                     20    evidence and argument as may be presented at the hearing hereon.
                                                     21
                                                     22    DATED: August 16, 2021                    METZGER LAW GROUP
                                                                                                     A Professional Law Corporation
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                                                                         /s/ Raphael Metzger
                                                     25                                              ______________________________
                                                                                                     RAPHAEL METZGER, ESQ.
                                                     26                                              Attorneys for Intervenor-Defendant
                                                                                                     COUNCIL FOR EDUCATION AND
                                                     27                                              RESEARCH ON TOXICS (“CERT”)
                                                     28
                                                                                                             1
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 6 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                         MEMORANDUM OF POINTS AND AUTHORITIES
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3                    1.      PRELIMINARY STATEMENT
                                                      4
                                                      5                    Intervenor-Defendant Council for Education and Research on Toxics (CERT) brings
                                                      6    this motion to disqualify Judge Kimberly J. Mueller in order to preserve justice and the appearance
                                                      7    of justice, in the face of myriad facts indicating conflicts of interest. Specifically, Judge Mueller is
                                                      8    married to Robert Johnston Slobe. Both Judge Mueller and Mr. Slobe share an address with the
                                                      9    North Sacramento Chamber of Commerce (NSCC), of which Mr. Slobe has been president and a
                                                     10    board member over a period dating back to at least 1995. NSCC touts itself as both a member of
                                                     11
               555 east ocean boulevard, suite 800




                                                           CalChamber and as an entity that works closely with CalChamber on advocacy issues. CalChamber
                 a professional law corporation
                  long beach, california 90802




                                                     12    promotes its work with local chambers, acting as “advocates supporting business-friendly policies.”
metzger law group




                                                     13                    The address that Judge Mueller and Mr. Slobe share with the NSCC is also the
                                                     14    address of the North Sacramento Land Company (NSLC), of which Mr. Slobe has long been
                                                     15    president. NSLC operates an almond ranch in Colusa County, and roasted almonds are a significant
                                                     16    source of acrylamide. CalChamber has cited almonds as a product that is subject to numerous
                                                     17    Proposition 65 lawsuits, and NSLC thus has a stake in CalChamber’s efforts to bar such lawsuits.
                                                     18    In fact, 212 notices of violations have been served regarding acrylamide in almond products.
                                                     19                    Lastly, Mr. Slobe and NSLC are members of the Sacramento Host Committee, which
                                                     20    is also chaired by Mr. Slobe. The Host Committee not only hosts annual addresses by the Chair of
                                                     21    Cal Chamber and various Cal Chamber board members, but appears to be run by CalChamber, as
                                                     22    CalChamber provides it with staff support, and the Committee has a calchamber.com email address.
                                                     23
               occupational & environmental lung




                                                                           Thus, there are many connections between Judge Mueller and Plaintiff Cal Chamber,
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    and financial interests of Judge Mueller’s husband which create conflicts of interest, none of which
                                                     25    have been disclosed by Judge Mueller. These facts are more than sufficient to lead a reasonable
                                                     26    person to conclude that the judge's impartiality might reasonably be questioned, so disqualification
                                                     27    is required. 28 U.S.C. § 455(a); Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993).
                                                     28
                                                                                                              2
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 7 of 27
                                                                                                                F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                   2.     SUMMARY OF RELEVANT FACTS
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3                   Judge Mueller’s Husband, Robert Slobe. Judge Mueller is married to Robert
                                                      4    Johnston Slobe, great-grandson of D.W. Johnston, “the man who launched development north of the
                                                      5    American River a century ago.” (Exhibit “A” - article titled “Bob Slobe, prominent North
                                                      6    Sacramento businessman and firebrand,” Yahoo! News, November 11, 2012).
                                                      7                   Slobe’s Longstanding Affiliation with California Chambers of Commerce.
                                                      8    Robert Slobe has long been affiliated with California Chambers of Commerce. Prior to 2004, and
                                                      9    apparently as early as 1995, Robert Slobe was President of the North Sacramento Chamber of
                                                     10    Commerce. (Exhibit “B” - article titled “North Sac project attacked,” Sacramento Business Journal,
                                                     11
               555 east ocean boulevard, suite 800




                                                           January 18, 2004; Exhibit “C” - article titled “The phantom of the arts,” Sacramento News & Review,
                 a professional law corporation
                  long beach, california 90802




                                                     12    January 13, 2005). In 2004, Robert Slobe was a Member of the Board of the North Sacramento
metzger law group




                                                     13    Chamber of Commerce. (Exhibit “D” - American River Parkway Preservation Society Board of
                                                     14    Directors webpage). From 2005 to 2007 Robert Slobe was a Board Member of the Sacramento
                                                     15    Metro Chamber of Commerce (Exhibit “E” - Robert Slobe’s Linked-In page).
                                                     16                   Slobe’s Current Affiliation with California Chambers of Commerce. The North
                                                     17    Sacramento Chamber of Commerce website currently has a webpage titled “Connecting Business”
                                                     18    which has 7 photographs of members, one of which is a photograph of Robert Slobe and Judge
                                                     19    Mueller (Exhibit “F” - North Sacramento Chamber of Commerce website photo). At the present
                                                     20    time and since at least April 2019, the North Sacramento Chamber of Commerce’s principal office
                                                     21    address has been 400 Slobe Avenue, Sacramento, CA 95815 - the business address of Robert Slobe
                                                     22    and his business, North Sacramento Land Company. (Exhibit “G” - Statement of Information of
                                                     23
               occupational & environmental lung




                                                           North Sacramento Chamber of Commerce, filed with the California Secretary of State April 4,
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    2019). Prior to 2019 and at least as early as September 2017, the address of North Sacramento
                                                     25    Chamber of Commerce’s Secretary and Agent for Service of Process was also 400 Slobe Avenue
                                                     26    – Slobe’s property and business address. (Exhibit “H” - Statement of Information, North Sacramento
                                                     27    Chamber of Commerce, filed with the California Secretary of State September 27, 2017).
                                                     28
                                                                                                            3
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 8 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                   Relationship Between North Sacramento/Metro Chambers and CalChamber.
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    The relationship between the North Sacramento Chamber of Commerce and the plaintiff in this case,
                                                      3    the California Chamber of Commerce (CalChamber), is described on webpages of both of these
                                                      4    organizations. The North Sacramento Chamber of Commerce’s website has a webpage titled
                                                      5    “Advocacy” which contains a heading “Stronger Together.” Appearing under the “Stronger
                                                      6    Together” heading are the logo of the California Chamber of Commerce, the name “CalChamber,”
                                                      7    and the following text: “The [North Sacramento] Chamber works with the Sacramento Metro
                                                      8    Chamber, the Cal Chamber and US Chamber on policy and advocacy . . . . The North Sacramento
                                                      9    Chamber of Commerce is a member of the US Chamber of Commerce, Cal Chamber and the
                                                     10    Sacramento Metro Chamber of Commerce. Working together with our local chambers of commerce
                                                     11
               555 east ocean boulevard, suite 800




                                                           we are a solid force as advocates for business-friendly policies and helping businesses comply with
                 a professional law corporation
                  long beach, california 90802




                                                     12    complex laws and regulations. Working with our National, State and Regional Chambers, as well
metzger law group




                                                     13    as with other chambers and business organization across our region, allows our Chamber to be a part
                                                     14    of a broad-based network of thousands of businesses and organizations with clout and influence to
                                                     15    advocate your best interests, and keep you informed in this ever changing regulatory environment.”
                                                     16    (Exhibit “I” - Advocacy webpage of the North Sacramento Chamber of Commerce). The California
                                                     17    Chamber of Commerce website identifies the Sacramento Metro Chamber of Commerce as a
                                                     18    member of the California Chamber of Commerce. (Exhibit “J” - excerpt from Local Chambers
                                                     19    Lookup webpage of the California Chamber of Commerce). The California Chamber of Commerce
                                                     20    (CalChamber) also has a webpage regarding its relationship with local chambers of commerce. This
                                                     21    webpage is titled “THE CALCHAMBER and LOCAL CHAMBERS: A Profitable Partnership.” It
                                                     22    says: “Working together, the California Chamber of Commerce and local chambers of Commerce
                                                     23
               occupational & environmental lung




                                                           are a solid force as advocates supporting business-friendly policies and helping California businesses
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    comply with complex laws and regulations.” The following text appears at the bottom of this
                                                     25    webpage: “CalChamber and Local Chambers of Commerce: A win-win partnership for the local
                                                     26    chamber and its members.” (Exhibit “K” - webpage titled “The CalChamber and Local Chambers:
                                                     27    A Profitable Partnership” of the California Chamber of Commerce).
                                                     28
                                                                                                             4
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                          Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 9 of 27
                                                                                                                F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                   North Sacramento Land Company (NSLC), Slobe’s Family Business. Robert
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2    Slobe is President of the North Sacramento Land Company (NSLC). (Exhibit “L” - North
                                                      3    Sacramento Land Company Statement of Information filed with the Secretary of State, March 17,
                                                      4    2021). He has been President of the NSLC for at least 16 years. (Exhibit “M” - North Sacramento
                                                      5    Land Company Statement of Information filed with the Secretary of State, December 12, 2005). The
                                                      6    NSLC was incorporated (by Slobe’s family) in 1910. (Exhibit “N” - North Sacramento Land
                                                      7    Company Secretary of State Entity Detail). The Directors of NSLC have been members of the Slobe
                                                      8    family: Robert Slobe’s mother - Carolyn Slobe, Robert Slobe, and Jack Greer, all of whom provided
                                                      9    the same address to the Secretary of State: 400 Slobe Avenue, Sacramento, CA 95815. (Exhibit
                                                     10    “M” - North Sacramento Land Company Statement of Information filed with the Secretary of State,
                                                     11
               555 east ocean boulevard, suite 800




                                                           December 12, 2005). Judge Mueller is aware that her husband is currently the President of NSLC
                 a professional law corporation
                  long beach, california 90802




                                                     12    and that his mother previously served in that position; she overhears her husband discussing his
metzger law group




                                                     13    business. AT&T Mobility LLC v. Yeager (E.D. Cal., July 21, 2015) 2015 WL 4460715.
                                                     14                   NSLC’s Longstanding Affiliation with the Chamber of Commerce. The North
                                                     15    Sacramento Land Company (NSLC) has also long been affiliated with the Chamber of Commerce.
                                                     16    The North Sacramento Chamber of Commerce website bears NSLC’s logo and identifies NSLC as
                                                     17    one of its “Leadership Circle Sponsor Members.” Indeed, NSLC is one of the few “Platinum
                                                     18    Members” of the NSLC - the highest level of corporate sponsorship. (Exhibit “O” - Screenshot of
                                                     19    banner on the North Sacramento Chamber of Commerce website) That the North Sacramento
                                                     20    Chamber of Commerce website designates Slobe’s business as a “Leadership Circle Sponsor
                                                     21    Member” indicates that Slobe and his company are not merely members of the California Chamber
                                                     22    of Commerce, but have involvement in a leadership role in Cal Chamber’s activities and policies.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                          Affiliation of Robert Slobe and the NSLC with the Sacramento Host Committee.
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24    Robert Slobe is also a member of the Sacramento Host Committee. (Exhibit “P” - List of Current
                                                     25    Members of the Sacramento Host Committee). The membership list of the Sacramento Host
                                                     26    Committee identifies Robert J. Slobe of the North Sacramento Land Company as a current member
                                                     27    of the Sacramento Host Committee as well as being a member of the Sacramento Host Committee
                                                     28
                                                                                                            5
                                                             NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                              TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 10 of 27
                                                                                                               F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1   since 2009. The membership list also states that Robert J. Slobe was Chairman of the Sacramento
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Host Committee in 2016. (Exhibit “P” - List of Current Members of Sacramento Host Committee).
                                                      3                  Affiliation of CalChamber with the Sacramento Host Committee. The Host
                                                      4   Committee comprises 28 business leaders from the greater Sacramento area.” (Exhibit “Q” -
                                                      5   Sacramento Host Committee webpage). The Host Committee sponsors the Sacramento Host
                                                      6   Breakfast, which “features [an] address[ ] from . . the Chair of the California Chamber of Commerce
                                                      7   Board of Directors.” (Exhibit “Q” - Sacramento Host Committee webpage). “[M]embers of the
                                                      8   CalChamber Board of Directors” “receive special recognition” from the Sacramento Host Committee
                                                      9   at the Sacramento Host Breakfast. (Exhibit “Q” - Sacramento Host Committee webpage). The
                                                     10   Sacramento Host Committee was formed in 1933. “Reports indicate that members of the California
                                                     11
               555 east ocean boulevard, suite 800




                                                          Chamber of Commerce Board of Directors were honored guests” and “have been honored at every
                 a professional law corporation
                  long beach, california 90802




                                                     12   breakfast since.” (Exhibit “R” - Sacramento Host Committee webpage titled “About Us”). “In
metzger law group




                                                     13   conjunction with the longstanding participation of its Chair and Board of Directors at the host
                                                     14   Breakfast, the California Chamber of Commerce has provided staff support for the event, and now
                                                     15   also shares in planning with the Sacramento Host Committee.” (Exhibit “Q” - Sacramento Host
                                                     16   Committee webpage). The Sacramento Host Committee appears to be run by CalChamber, because
                                                     17   the email contact on the Sacramento Host Committee website for the Sacramento Host Committee
                                                     18   is events@calchamber.com. (Exhibit “S” - Sacramento Host Committee, Contact webpage).
                                                     19   Likewise, on its website, CalChamber states that “[t]he Sacramento Host Committee, made up of
                                                     20   Sacramento business leaders, shares the planning and expenses for the [Sacramento Host] breakfast
                                                     21   and a reception for out-of-town breakfast guests the evening before the breakfast with the California
                                                     22   Chamber of Commerce. For many years, the breakfast has been held in conjunction with the
                                                     23
               occupational & environmental lung




                                                          CalChamber update on top legislative issues.” (Exhibit “T” - CalChamber webpage titled “Ongoing
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   CalChamber Events”). Indeed, a recent article says the “annual Sacramento Host Breakfast . . . has
                                                     25   always been hosted by the volunteer Sacramento Host Committee and organized by the California
                                                     26   Chamber of Commerce.” (Exhibit “U” - article titled “Sacramento Host Breakfast canceled for first
                                                     27   time in 95 years,” by Mark Anderson, Staff Writer, Sacramento Business Journal, April 6, 2020).
                                                     28
                                                                                                           6
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 11 of 27
                                                                                                                F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                  Adverse Impact on Slobe’s Business of Judgment Against CalChamber. “The
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   North Sacramento Land Company was founded in 1910" and is “[p]rmarily a land sales operation”
                                                      3   which started “with 4400 acres.” “The company still exists today as an owner of warehouse and
                                                      4   office lessor and owns a 7500 acre cattle and almond ranch in Colusa County. It is currently run by
                                                      5   Robert Johnston Slobe, great grandson of D.W. Johnston.” (Exhibit “V” - Yelp webpage for North
                                                      6   Sacramento Land Company). Thus, it appears that much of NSLC’s financial success is dependent
                                                      7   on the continued success of almonds as an agricultural crop. Roasted almonds and almond butter
                                                      8   contain high levels of acrylamide. According to the FDA, roasted almonds contain 100-160 ppb
                                                      9   acrylamide, whereas unroasted almonds contain < 10 ppb acrylamide. (Exhibit “W” - FDA Survey
                                                     10   Data on Acrylamide in Food: Total Diet Study Results: Acrylamide Values in Individual Food
                                                     11
               555 east ocean boulevard, suite 800




                                                          Product Samples, Data from 2015, Excel spreadsheet for Nuts and Fruits). These levels result in
                 a professional law corporation
                  long beach, california 90802




                                                     12   exposures well in excess of the No Significant Risk Level for acrylamide of 0.2 µg/day. (Exhibit
metzger law group




                                                     13   “X” - Office of Environmental Health Hazard Assessment, Proposition 65 No Significant Risk
                                                     14   Levels (NSRLs) for Carcinogens and Maximum Allowable Dose Levels (MADLs) for Chemicals
                                                     15   Causing Reproductive Toxicity). The cancer hazard of acrylamide exposure from consumption of
                                                     16   roasted almonds has been recognized by California Almonds, the Almond Board of California,
                                                     17   which sponsored a study that reported a mean value of 178 ppb acrylamide in roasted almonds.
                                                     18   (Exhibit “Y” - California Almonds: Almond Board of California, “Acrylamide in Roasted
                                                     19   Almonds,” Technical Summary, July 2014). The acrylamide cancer hazard from consumption of
                                                     20   roasted almonds is also well-known to CalChamber. In its press release touting this Court’s issuance
                                                     21   of its preliminary injunction enjoining the filing of all Proposition 65 cases regarding acrylamide in
                                                     22   food, Cal Chamber explained that acrylamide is formed “as a result of cooking or heating certain
                                                     23
               occupational & environmental lung




                                                          foods, such as . . . roasted nuts ....” (Exhibit “Z” - press release by Adam Regele, titled “CalChamber
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   Wins landmark Prop 65 Ruling,” April 6, 2021). To date, 212 Proposition 65 notices of violations
                                                     25   regarding almonds have been issued by private enforcers. (Exhibit “AA” - Spreadsheet summarizing
                                                     26   Proposition 65 Notices of Violations regarding almonds. Thus, the Court’s preliminary injunction
                                                     27   financially benefits Slobe’s large almond ranch, and a judgment for Defendant will hurt his business.
                                                     28
                                                                                                            7
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 12 of 27
                                                                                                                F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                  3. PROVISIONS OF THE U.S. CODE REGARDING DISQUALIFICATION
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                  28 U.S.C. § 144, regarding bias or prejudice of a judge, states as follows:
                                                      3                          Whenever a party to any proceeding in a district court makes
                                                                         and files a timely and sufficient affidavit that the judge before whom
                                                      4                  the matter is pending has a personal bias or prejudice either against
                                                                         him or in favor of any adverse party, such judge shall proceed no
                                                      5                  further therein, but another judge shall be assigned to hear such
                                                                         proceeding.
                                                      6                          The affidavit shall state the facts and the reasons for the belief
                                                                         that bias or prejudice exists, and shall be filed not less than ten days
                                                      7                  before the beginning of the term at which the proceeding is to be
                                                                         heard, or good cause shall be shown for failure to file it within such
                                                      8                  time. A party may file only one such affidavit in any case. It shall be
                                                                         accompanied by a certificate of counsel of record stating that it is
                                                      9                  made in good faith.1
                                                     10                  28 U.S.C. § 455, regarding disqualification of judicial officers, states as follows:
                                                     11
               555 east ocean boulevard, suite 800




                                                                                 (a) Any justice, judge, or magistrate judge of the United States
                                                                         shall disqualify himself in any proceeding in which his impartiality
                 a professional law corporation
                  long beach, california 90802




                                                     12                  might reasonably be questioned.
metzger law group




                                                                                 (b) He shall also disqualify himself in the following
                                                     13                  circumstances:
                                                                                 (1) Where he has a personal bias or prejudice concerning a
                                                     14                  party, or personal knowledge of disputed evidentiary facts concerning
                                                                         the proceeding;
                                                     15                          (2) Where in private practice he served as lawyer in the matter
                                                                         in controversy, or a lawyer with whom he previously practiced law
                                                     16                  served during such association as a lawyer concerning the matter, or
                                                                         the judge or such lawyer has been a material witness concerning it;
                                                     17                          (3) Where he has served in governmental employment and in
                                                                         such capacity participated as counsel, adviser or material witness
                                                     18                  concerning the proceeding or expressed an opinion concerning the
                                                                         merits of the particular case in controversy;
                                                     19                          (4) He knows that he, individually or as a fiduciary, or his
                                                                         spouse or minor child residing in his household, has a financial
                                                     20                  interest in the subject matter in controversy or in a party to the
                                                                         proceeding, or any other interest that could be substantially affected
                                                     21                  by the outcome of the proceeding;
                                                                                 (5) He or his spouse, or a person within the third degree of
                                                     22                  relationship to either of them, or the spouse of such a person:
                                                                                         (I) Is a party to the proceeding, or an officer, director,
                                                     23
               occupational & environmental lung




                                                                         or trustee of a party;
               disease, cancer, and toxic injuries




                                                                                         (ii) Is acting as a lawyer in the proceeding;
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24
                                                     25          1
                                                                    The statutory provision requiring the affidavit be filed not less than 10 days before the
                                                     26   beginning of the term at which the proceeding is to be heard has no effect because formal terms
                                                          of court have been abolished. The timeliness requirement is strictly enforced to safeguard
                                                     27   against the use of § 144 as a delaying tactic. A delayed challenge may be permitted under § 144,
                                                          however, and if the movant establishes he or she just recently learned the facts underlying the
                                                          motion, the motion is timely. United States v. Simmons (E.D. Cal. July 22, 1997) 1997
                                                     28   U.S.Dist.LEXIS 22658, at *1.)
                                                                                                            8
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 13 of 27
                                                                                                                   F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                                      (iii) Is known by the judge to have an interest that
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com

                                                                            could be substantially affected by the outcome of the proceeding;
                                                      2                                      (iv) Is to the judge's knowledge likely to be a material
                                                                            witness in the proceeding.
                                                      3                              (c) A judge should inform himself about his personal and
                                                                            fiduciary financial interests, and make a reasonable effort to inform
                                                      4                     himself about the personal financial interests of his spouse and minor
                                                                            children residing in his household.
                                                      5                              (d) For the purposes of this section the following words or
                                                                            phrases shall have the meaning indicated:
                                                      6                              (1) “proceeding” includes pretrial, trial, appellate review, or
                                                                            other stages of litigation;
                                                      7                              (2) the degree of relationship is calculated according to the
                                                                            civil law system;
                                                      8                              (3) “fiduciary” includes such relationships as executor,
                                                                            administrator, trustee, and guardian;
                                                      9                              (4) “financial interest” means ownership of a legal or
                                                                            equitable interest, however small, or a relationship as director,
                                                     10                     adviser, or other active participant in the affairs of a party, except
                                                                            that:
                                                     11
               555 east ocean boulevard, suite 800




                                                                                             (I) Ownership in a mutual or common investment fund
                                                                            that holds securities is not a “financial interest” in such securities
                 a professional law corporation
                  long beach, california 90802




                                                     12                     unless the judge participates in the management of the fund;
metzger law group




                                                                                             (ii) An office in an educational, religious, charitable,
                                                     13                     fraternal, or civic organization is not a “financial interest” in
                                                                            securities held by the organization;
                                                     14                                      (iii) The proprietary interest of a policyholder in a
                                                                            mutual insurance company, of a depositor in a mutual savings
                                                     15                     association, or a similar proprietary interest, is a “financial interest”
                                                                            in the organization only if the outcome of the proceeding could
                                                     16                     substantially affect the value of the interest;
                                                                                             (iv) Ownership of government securities is a “financial
                                                     17                     interest” in the issuer only if the outcome of the proceeding could
                                                                            substantially affect the value of the securities.
                                                     18                              (e) No justice, judge, or magistrate judge shall accept from the
                                                                            parties to the proceeding a waiver of any ground for disqualification
                                                     19                     enumerated in subsection (b). Where the ground for disqualification
                                                                            arises only under subsection (a), waiver may be accepted provided it
                                                     20                     is preceded by a full disclosure on the record of the basis for
                                                                            disqualification.
                                                     21                              (f) Notwithstanding the preceding provisions of this section,
                                                                            if any justice, judge, magistrate judge, or bankruptcy judge to whom
                                                     22                     a matter has been assigned would be disqualified, after substantial
                                                                            judicial time has been devoted to the matter, because of the
                                                     23
               occupational & environmental lung




                                                                            appearance or discovery, after the matter was assigned to him or her,
               disease, cancer, and toxic injuries




                                                                            that he or she individually or as a fiduciary, or his or her spouse or
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                     minor child residing in his or her household, has a financial interest
                                                                            in a party (other than an interest that could be substantially affected
                                                     25                     by the outcome), disqualification is not required if the justice, judge,
                                                                            magistrate judge, bankruptcy judge, spouse or minor child, as the case
                                                     26                     may be, divests himself or herself of the interest that provides the
                                                                            grounds for the disqualification.
                                                     27
                                                          //
                                                     28
                                                                                                               9
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 14 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     4.     SUMMARY OF THE LAW OF JUDICIAL DISQUALIFICATION
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3                     “For centuries, impartiality has been a defining feature of the Anglo-American judge’s
                                                      4   role in the administration of justice. The reason is clear: in a constitutional order grounded in the rule
                                                      5   of law, it is imperative that judges make decisions according to law, unclouded by personal bias or
                                                      6   conflicts of interest. Accordingly, upon ascending the bench, every federal judge takes an oath to
                                                      7   “faithfully and impartially discharge and perform all the duties” of judicial office.” Charles G. Geyh,
                                                      8   Judicial Disqualification: An Analysis of Federal Law, 3rd ed. (Federal Judicial Center, 2020)
                                                      9   [hereafter FJC] at 1, citing 28 U.S.C. § 453. “Moreover, the Due Process Clause of the Fourteenth
                                                     10   Amendment has been construed to guarantee litigants the right to a “neutral and detached,” or
                                                     11   impartial, judge.” FJC at 1, citing Ward v. Village of Monroeville, 409 U.S. 57 (1972). “Lastly, in
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   a democratic republic in which the legitimacy of government depends on the consent and approval
metzger law group




                                                     13   of the governed, public confidence in the administration of justice is indispensable. It is not enough
                                                     14   that judges be impartial; the public must perceive them to be so. The Code of Conduct for United
                                                     15   States Judges therefore admonishes judges to ‘act at all times in a manner that promotes public
                                                     16   confidence in the integrity and impartiality of the judiciary’ and to ‘avoid impropriety and the
                                                     17   appearance of impropriety in all activities.’” FJC at 1, citing Code of Conduct for United States
                                                     18   Judges, Canon 2A.
                                                     19                     “When the impartiality of a judge is in doubt, the appropriate remedy is to disqualify
                                                     20   that judge from hearing further proceedings in the matter. In Caperton v. A.T. Massey Coal Co., 556
                                                     21   U.S. 868 (2009), a case concerning disqualification of a state supreme court justice, the U.S.
                                                     22   Supreme Court reaffirmed that litigants have a due process right to an impartial judge, and that under
                                                     23   circumstances in which judicial bias is probable, due process requires disqualification. The Court
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   noted, however, that disqualification rules may be and often are more rigorous than the Due Process

                                                     25   Clause requires. FJC at 1. “Disqualification requirements for federal judges require disqualification

                                                     26   not just when a judge is biased or probably biased, but also when a judge’s impartiality “might

                                                     27   reasonably be questioned.” FJC at 1-2, citing 28 U.S.C. § 455(a).

                                                     28   //
                                                                                                             10
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 15 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     “[R]ecusal is appropriate where 'a reasonable person with knowledge of all the facts
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   would conclude that the judge's impartiality might reasonably be questioned.'" Yagman v. Republic
                                                      3   Ins., 987 F.2d 622, 626 (9th Cir. 1993) (quoting In re Yagman, 796 F.2d 1165, 1179 (9th Cir. 1986)).
                                                      4   Under § 455(a), impartiality must be "evaluated on an objective basis, so that what matters is not the
                                                      5   reality of bias or prejudice but its appearance." Liteky v. United States, 510 U.S. 540, 548, 114 S. Ct.
                                                      6   1147, 127 L. Ed. 2d 474 (1994); see also In re Murchison, 349 U.S. 133, 136, 75 S. Ct. 623, 99 L.
                                                      7   Ed. 942 (1955) ("Such a stringent rule may sometimes bar trial by judges who have no actual bias
                                                      8   and who would do their very best to weigh the scales of justice equally between contending parties.
                                                      9   But to perform its high function in the best way 'justice must satisfy the appearance of justice.'"
                                                     10   (quoting Offutt v. United States, 348 U.S. 11, 14, 75 S. Ct. 11, 99 L. Ed. 11 (1954))).
                                                     11   "Disqualification under § 455(a) is necessarily fact-driven and may turn on subtleties in the particular
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   case." United States v. Holland, 519 F.3d 909, 913 (9th Cir. 2008).
metzger law group




                                                     13                     "Supreme Court precedent reveals only three circumstances in which an appearance
                                                     14   of bias—as opposed to evidence of actual bias—necessitates recusal." Crater v. Galaza, 491 F.3d
                                                     15   1119, 1131 (9th Cir. 2007). The first arises where a judge "has a direct, personal, substantial
                                                     16   pecuniary interest in reaching a conclusion against [one of the litigants]," id. (quoting Tumey v.
                                                     17   Ohio, 273 U.S. 510, 523 (1927)) (internal quotation marks omitted); or where a financial connection
                                                     18   to a litigant (such as a massive campaign donation from one party to the judge) creates a
                                                     19   constitutionally intolerable risk of bias (Caperton v. A.T. Massey Coal Co., 556 U.S. 868 , 884
                                                     20   (2009).
                                                     21                     The second occurs when a judge "becomes embroiled in a running, bitter controversy"
                                                     22   with one of the litigants. Crater, supra, 491 F.3d at 1131 (quoting Mayberry v. Pennsylvania, 400
                                                     23   U.S. 455, 465 (1971)) (internal quotation marks omitted).
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                     Third, due process might require recusal when a judge "acts as 'part of the accusatory

                                                     25   process." Id. (quoting In re Murchison, 349 U.S. at 137).

                                                     26   //

                                                     27   //

                                                     28   //
                                                                                                             11
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 16 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     5.     WHY JUDGE MUELLER IS DISQUALIFIED IN THIS CASE
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                     Intervenor-Defendant believes that the Honorable Kimberly J. Mueller is disqualified
                                                      3   from hearing this case on several grounds, the clearest of which is that her husband is either a party
                                                      4   or a real party in interest in this case. Pursuant to 28 U.S.C. § 455(b)(5), a judge is disqualified in
                                                      5   a case where her spouse “is a party to the proceeding, or an officer, director, or trustee of a party.”
                                                      6                     In the present case, Judge Mueller’s husband appears to be both an officer of a party
                                                      7   and a real party in interest. He is an officer of Plaintiff CalChamber, because he has long been the
                                                      8   President of the North Sacramento Chamber of Commerce (Exhibits “B” and “C”), a Member of the
                                                      9   North Sacramento Chamber of Commerce Board (Exhibit “D”), and a Board Member of the
                                                     10   Sacramento Metro Chamber of Commerce (Exhibit “E”). Although Slobe does not appear to
                                                     11   currently be the President of the North Sacramento Chamber of Commerce, he does have a
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   leadership role in that organization, whose principal office address and the address for service of
metzger law group




                                                     13   process of that organization is, in fact, the business address of Slobe and his company (Exhibits “G”
                                                     14   and “H”). Slobe is also clearly involved in the current affairs of that organization, because a recent
                                                     15   photograph of Slobe and Judge Mueller appears on that organization’s website (Exhibit “F”).
                                                     16                     Additionally, Slobe’s business, the North Sacramento Land Company (NSLC), of
                                                     17   which he has long been President (Exhibit “J”), has long been affiliated with the North Sacramento
                                                     18   Chamber of Commerce, whose website bears NSLC’s logo and identifies NSLC as one of its
                                                     19   “Leadership Circle Sponsor Members” - one of its few “Platinum Members” (Exhibit “K”).
                                                     20   Additionally, Slobe is a member of the Sacramento Host Committee (Exhibit “L”), whose
                                                     21   membership list identifies him and NSLC as being a member of the Sacramento Host Committee
                                                     22   from 2009 to the present and Chairman in 2016 (Exhibit “L”), which Committee sponsors the
                                                     23   Sacramento Host Breakfast, which “features [an] address[] from . . . the Chair of the California
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   Chamber of Commerce Board of Directors,” whose members “receive special recognition” from the

                                                     25   Sacramento Host Committee, which “has provided staff support for the event, and . . . shares in

                                                     26   planning with the Sacramento Host Committee.” (Exhibit “M”), and whose email address is a

                                                     27   CalChamber email address! (Exhibit “O”)

                                                     28   //
                                                                                                             12
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 17 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     Further, on its website, CalChamber states that “[t]he Sacramento Host Committee,
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   made up of Sacramento business leaders, shares the planning and expenses for the [Sacramento
                                                      3   Host] breakfast and a reception for out-of-town breakfast guests the evening before the breakfast
                                                      4   with the California Chamber of Commerce. For many years, the breakfast has been held in
                                                      5   conjunction with the CalChamber update on top legislative issues” (Exhibit “P”) , and a recent article
                                                      6   says the “annual Sacramento Host Breakfast ... has always been organized by the California Chamber
                                                      7   of Commerce.” (Exhibit “Q”). Thus, Slobe has been a longstanding board member and officer of
                                                      8   the North Sacramento Chamber of Commerce, his business is one of its “Leadership Circle Sponsor
                                                      9   Members” and one of its few “Platinum Members” (Exhibit “K”), and the North Sacramento
                                                     10   Chamber of Commerce has its principal office at the same address as Slobe’s business address.
                                                     11                     In addition to 400 Slobe Avenue being the address of the North Sacramento Chamber
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   of Commerce (Exhibits “G” and “H”), the address of North Sacramento Land Company (Exhibit
metzger law group




                                                     13   “L”) and the address of Robert Slobe (Exhibit “M”), this address also appears to be Judge Mueller’s
                                                     14   current address. A FastPeople search for Kimberly Mueller reveals a Kimberly Mueller, age 63, and
                                                     15   identifies her “current address” as 400 Slobe Avenue, Sacramento, CA 95815 (Exhibit “BB”). A
                                                     16   search of the online database Public Data USA reveals a Ms. Kimberly Jo Mueller, age 63, and
                                                     17   identifies her current address as 400 Slobe Avenue, Sacramento, CA 95815-4211 (Exhibit “CC”).
                                                     18   A search of the SearchPeopleFree database reveals a Kimberly J Mueller, age 63, married to Robert
                                                     19   Johnston Slobe, whose address as 400 Slobe Ave., Sacramento, CA 95815-4211 (Exhibit “DD”).
                                                     20                     Judge Mueller is disqualified pursuant to 28 U.S.C. § 455(b)(5), because her spouse
                                                     21   “is a party to the proceeding, or an officer, director, or trustee of a party.” Slobe is a party to this
                                                     22   case, as is his business, because CalChamber brings this case not on its own behalf, but rather in a
                                                     23   representational capacity on behalf of its members, i.e., the North Sacramento Land Company and
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   its owner, Robert Slobe. Slobe also functions as an officer or director of CalChamber because he

                                                     25   is a Board Member of the Northern Sacramento Chamber of Commerce, which is a member of

                                                     26   CalChamber that “works with” CalChamber on policy and advocacy (Exhs. “I” and “K”) Lastly,

                                                     27   Judge Mueller has the same address as the local chamber of commerce.

                                                     28   //
                                                                                                             13
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 18 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                   At the very least, the relationship between Judge Muller’s husband and the California
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Chamber of Commerce, as a result of his long affiliation and leadership role with the North
                                                      3   Sacramento Chamber of Commerce, the Metro Chamber of Commerce, and the Sacramento Host
                                                      4   Committee (which has a web address of the California Chamber of Commerce and is run by the
                                                      5   California Chamber of Commerce), is such that Judge Mueller’s impartiality “might reasonably be
                                                      6   questioned.” FJC at 1-2, citing 28 U.S.C. § 455(a).
                                                      7                   Judicial disqualification is especially appropriate and necessary in this equitable
                                                      8   action in which Judge Mueller would be called upon to decide the facts of this case. As stated by
                                                      9   the Third Circuit: “We cannot overlook the fact that this is a non-jury case . . . . When the judge is
                                                     10   the actual trier of fact, the need to preserve the appearance of impartiality is especially pronounced.”
                                                     11   Alexander v. Primerica Holdings, Inc., 10 F.3d 155, 163, 166 (3d Cir. 1993).
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13                   6.      THIS MOTION IS TIMELY FILED
                                                     14
                                                     15                   Whereas section 144 requires that a motion for disqualification “be filed not less than
                                                     16   ten days before the beginning of the term at which the proceeding is to be heard, or good cause shall
                                                     17   be shown for failure to file it within such time,” Section 455 “has no explicit requirement for a
                                                     18   ‘timely’ affidavit.” FJC at 74; Preston v. United States, 923 F.2d 731, 732 (9th Cir. 1991) [This
                                                     19   section contains no explicit requirement of timeless.”] Despite Section 455(e)’s prohibition of
                                                     20   waiver of disqualification, “it is well established that a motion to disqualify or recuse a judge under
                                                     21   28 U.S.C. § 144 as well as . . . § 455 must be made in a timely fashion.” Preston, supra, at 732-
                                                     22   733 (9th Cir. 1991), citing Molina v. Rison, 866 F.2d 1124, 1131 (9th Cir. 1989) (recusal motion
                                                     23   untimely when made eight years after conviction despite awareness of grounds for recusal at the
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   pretrial stage); Wood v. McEwen, 644 F.2d 797, 802 (9th Cir. 1981) (per curiam) (recusal motion

                                                     25   under 28 U.S.C. § 144 untimely where made sixteen months after grounds for disqualification arose).

                                                     26                   “While no per se rule exists regarding the time frame in which recusal motions should

                                                     27   be filed after a case is assigned to a particular judge, if the timeliness requirement is to be equitably

                                                     28   applied, recusal motions should be filed with reasonable promptness after the ground for such a
                                                                                                         14
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 19 of 27
                                                                                                               F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1   motion is ascertained.” Preston v. United States, 923 F.2d 731, 733 (9th Cir. 1991), citing United
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   States v. Furst, 886 F.2d 558, 582-82 n. 30 (3d Cir. 1989) (motion to recuse judge from sentencing
                                                      3   timely where ovant “did not unreasonably delay in filing . . . motion”).
                                                      4                  In Preston, a district court judge denied a motion for disqualification which plaintiff
                                                      5   heirs filed approximately 18 months after their case was assigned to the judge and shortly after the
                                                      6   judge denied their request to extend the cutoff date for discovery. On appeal the Ninth Circuit
                                                      7   observed that “[o]rdinarily these circumstances would indicate that the motion was not timely.”
                                                      8   However, the Ninth Circuit noted that “the ground for the motion was [the judge’s] association with
                                                      9   the Latham & Watkins law firm prior to the time he became a federal judge” and that “[t]he heirs’
                                                     10   counsel asserts that he did not learn of this association until ten days” earlier. Id. Since this
                                                     11   allegation was uncontroverted, the Ninth Circuit concluded the motion was timely and reversed:
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13                          The standard for judging the appearance of partiality requiring
                                                     14                  recusal under 28 U.S.C. § 455 is an objective one and involves
                                                     15                  ascertaining “whether a reasonable person with knowledge of all the
                                                     16                  facts would conclude that the judge's impartiality might reasonably be
                                                     17                  questioned.” United States v. Nelson, 718 F.2d 315, 321 (9th
                                                     18                  Cir.1983). See also Herrington, 834 F.2d at 1502; Studley, 783 F.2d
                                                     19                  at 939. We need not explore whether an appearance of partiality
                                                     20                  existed in this case. The drafters of section 455 have accomplished
                                                     21                  this task for us. Section 455(b) requires a judge's recusal if “a lawyer
                                                     22                  with whom he previously practiced law served during such
                                                     23                  association as a lawyer concerning the matter” then before the judge.
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                  28 U.S.C. § 455(b). Under section 455(b), as we interpreted it in

                                                     25                  Herrington, the recusal of Judge Letts was required. Judge Letts was

                                                     26                  of counsel to Latham & Watkins from early 1982 through January

                                                     27                  1986 when he was appointed to the federal bench. Since March 1983,

                                                     28                  Latham & Watkins has represented Hughes in a state court action
                                                                                                      15
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 20 of 27
                                                                                                               F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                  involving Preston's death. Further, in the present action which was
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                  filed in December 1985, Latham & Watkins represented Hughes by
                                                      3                  (1) filing Hughes' objections to a subpoena and its designation of
                                                      4                  witnesses for a deposition, (2) representing Hughes during deposition
                                                      5                  proceedings, and (3) submitting an affidavit of a Latham & Watkins
                                                      6                  partner for the government's use in opposing the heirs' motion for an
                                                      7                  order extending discovery cutoff and rescheduling a pretrial
                                                      8                  conference.
                                                      9                          It is irrelevant that Latham & Watkins' client, Hughes, was not
                                                     10                  a named party to the suit before Judge Letts. The Supreme Court has
                                                     11                  never limited recusal requirements to cases in which the judge's
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                  conflict was with the parties named in the suit. See Liljeberg v.
metzger law group




                                                     13                  Health Services Acquisition Corp., 486 U.S. 847, 108 S.Ct. 2194, 100
                                                     14                  L.Ed.2d 855 (1988). Rather, the focus has consistently been on the
                                                     15                  question whether the relationship between the judge and an interested
                                                     16                  party was such as to present a risk that the judge's impartiality in the
                                                     17                  case at bar might reasonably be questioned by the public. See id. at
                                                     18                  858–62, 108 S.Ct. at 2201–03. We believe that the present case
                                                     19                  generates such a risk.
                                                     20
                                                     21   Preston v. United States, 923 F.2d 731, 734–735 (9th Cir. 1991).
                                                     22                  The present case is analogous to Preston for several reasons. First, the grounds for
                                                     23   disqualification asserted arise primarily from relationships of Judge Mueller’s husband with the
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   California Chambers of Commerce and related entities, e.g., the Sacramento Host Committee, which

                                                     25   were unknown to CERT and its counsel, whose offices are located in Southern California and who

                                                     26   had no knowledge prior to this case of Judge Mueller, her husband, the North Sacramento Land

                                                     27   Company, the North Sacramento Chamber of Commerce, the Metro Chamber of Commerce, Judge

                                                     28   husband’s ownership of an almond ranch, or the common address of the North Sacramento Land
                                                                                                       16
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 21 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1   Company, the North Sacramento Chamber of Commerce, Judge Mueller’s husband and Judge
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Mueller herself. Indeed, CERT’s counsel was unaware of any facts that might give rise to a conflict
                                                      3   of interest on the part of Judge Mueller at the time CERT sought to intervene in this case and at all
                                                      4   times thereafter until counsel was informed of some such facts by Aida Poulsen, counsel for
                                                      5   proposed Intervenor-Defendants Healthy Living Foundation and Penny Newman on August 1, 2021.
                                                      6   Upon receiving that information, Plaintiffs’ counsel undertook further investigation of facts and
                                                      7   commenced researching federal standards for disqualification of federal judges, as counsel had never
                                                      8   in his 37 years of practice sought to disqualify or even considered disqualifying a federal judge.
                                                      9   Upon completing the factual investigation and research to make sure that a disqualification motion
                                                     10   could be brought in good faith, as is required by Section 144, counsel prepared the present motion.
                                                     11
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                  7.      CONCLUSION
metzger law group




                                                     13
                                                     14                  Based on the foregoing facts and the applicable law, Intervenor-Defendant Council
                                                     15   for Education and Research on Toxics (CERT) hereby requests Judge Mueller to recuse herself under
                                                     16   § 455(b)(1)(2)(4)(5)(i)(iii)(c)(e), or assign the case to another judge for ruling on this motion under
                                                     17   § 144, and to stay the proceedings until such ruling is made. For the above reasons, this motion to
                                                     18   recuse should be granted, and the proceedings stayed until another judge can decide this motion.
                                                     19
                                                     20   DATED: August 16, 2021                    METZGER LAW GROUP
                                                                                                    A Professional Law Corporation
                                                     21
                                                     22
                                                                                                        /s/ Raphael Metzger
                                                     23                                             ______________________________
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                                    RAPHAEL METZGER, ESQ.
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                                             Attorneys for Intervenor-Defendant
                                                                                                    COUNCIL FOR EDUCATION AND
                                                     25                                             RESEARCH ON TOXICS (“CERT”)
                                                     26
                                                     27
                                                     28
                                                                                                            17
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 22 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                            DECLARATION OF RAPHAEL METZGER
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2
                                                      3                  I, Raphael Metzger, declare as follows:
                                                      4
                                                      5                  1.      I am an attorney at law, duly licensed and authorized to practice law in the
                                                      6   State of California.
                                                      7                  2.      I am a member of the bar of all federal district courts in the State of California,
                                                      8   the United States Court of Appeals for the Ninth Circuit, and the United States Supreme Court.
                                                      9                  3.      Unless the context indicates otherwise, I have personal knowledge of the
                                                     10   matters set forth hereinafter and, if called as a witness, I would competently testify thereto.
                                                     11                  4.      My firm represents the Intervenor-Defendant in this case, the Council for
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   Education and Research on Toxics (CERT) .
metzger law group




                                                     13                  5.      This declaration is submitted in support of CERT’s motion to disqualify the
                                                     14   Honorable Kimberly J. Mueller as the trier of fact and the judge in this case. Pursuant to 28 U.S.C.
                                                     15   § 144, I hereby certify to the court under penalty of perjury that this motion is made in good faith.
                                                     16
                                                     17                                                  Exhibits
                                                     18                  6.      Attached hereto as Exhibit “A” is a true and correct copy of an article titled
                                                     19   “Bob Slobe, prominent North Sacramento businessman and firebrand,” published in Yahoo! News
                                                     20   on November 11, 2012.
                                                     21                  7.      Attached hereto as Exhibit “B” is a true and correct copy of an article titled
                                                     22   “North Sac project attacked,” published in the Sacramento Business Journal on January 18, 2004.
                                                     23                  8.      Attached hereto as Exhibit “C” is a true and correct copy of an article titled
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   “The phantom of the arts,” published in Sacramento News & Review on January 13, 2005.

                                                     25                  9.      Attached hereto as Exhibit “D” is a true and correct copy of the American

                                                     26   River Parkway Preservation Society Board of Directors webpage.

                                                     27                  10.     Attached hereto as Exhibit “E” is a true and correct copy of Robert Slobe’s

                                                     28   Linked-In page.
                                                                                                            18
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 23 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     11.    Attached hereto as Exhibit “F” is a true and correct copy of a photograph from
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   the North Sacramento Chamber of Commerce website.
                                                      3                     12.    Attached hereto as Exhibit “G” is a true and correct copy of the Statement of
                                                      4   Information of North Sacramento Chamber of Commerce, filed with the California Secretary of State
                                                      5   on April 4, 2019.
                                                      6                     13.    Attached hereto as Exhibit “H” is a true and correct copy of the Statement of
                                                      7   Information, North Sacramento Chamber of Commerce, filed with the California Secretary of State
                                                      8   on September 27, 2017.
                                                      9                     14.    Attached hereto as Exhibit “I” is a true and correct copy of a webpage of the
                                                     10   North Sacramento Chamber of Commerce titled “Advocacy” which contains a section headed
                                                     11   “Stronger Together.”
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12                     15.    Attached hereto as Exhibit “J” is a true and correct copy of an excerpt from
metzger law group




                                                     13   the Local Chambers Lookup webpage of the California Chamber of Commerce which identifies the
                                                     14   Sacramento Metro Chamber of Commerce as a member of the California Chamber of Commerce.
                                                     15                     16.    Attached hereto as Exhibit “K” is a true and correct copy of a webpage of the
                                                     16   Chamber of Commerce titled “THE CALCHAMBER and LOCAL CHAMBERS: A Profitable
                                                     17   Partnership.”
                                                     18                     17.    Attached hereto as Exhibit “L” is a true and correct copy of the North
                                                     19   Sacramento Land Company Statement of Information filed with the Secretary of State on March 17,
                                                     20   2021.
                                                     21                     18.    Attached hereto as Exhibit “M” is a true and correct copy of a North
                                                     22   Sacramento Land Company Statement of Information filed with the Secretary of State on December
                                                     23   12, 2005.
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                     19.    Attached hereto as Exhibit “N” is a true and correct copy of the North

                                                     25   Sacramento Land Company Secretary of State Entity Detail.

                                                     26                     20.    Attached hereto as Exhibit “O” is a true and correct copy of a screenshot of

                                                     27   a banner on the North Sacramento Chamber of Commerce website.

                                                     28   //
                                                                                                             19
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 24 of 27
                                                                                                                  F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                     21.    Attached hereto as Exhibit “P” is a true and correct copy of the List of Current
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   Members of the Sacramento Host Committee.
                                                      3                     22.    Attached hereto as Exhibit “Q” is a true and correct copy of the Sacramento
                                                      4   Host Committee homepage.
                                                      5                     23.    Attached hereto as Exhibit “R” is a true and correct copy of Sacramento Host
                                                      6   Committee webpage titled “About Us”.
                                                      7                     24.    Attached hereto as Exhibit “S” is a true and correct copy of the Sacramento
                                                      8   Host Committee Contact webpage.
                                                      9                     25.    Attached hereto as Exhibit “T” is a true and correct copy of CalChamber’s
                                                     10   webpage titled “Ongoing CalChamber Events”.
                                                     11                     26.    Attached hereto as Exhibit “U” is a true and correct copy of an article titled
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   “Sacramento Host Breakfast canceled for first time in 95 years,” by Mark Anderson, Staff Writer,
metzger law group




                                                     13   Sacramento Business Journal, published on April 6, 2020.
                                                     14                     27.    Attached hereto as Exhibit “V” is a true and correct copy of a Yelp webpage
                                                     15   for the North Sacramento Land Company.
                                                     16                     28.    Attached hereto as Exhibit “W” is a true and correct copy of the FDA Survey
                                                     17   Data on Acrylamide in Food: Total Diet Study Results: Acrylamide Values in Individual Food
                                                     18   Product Samples, Data from 2015, in the form of an Excel spreadsheet regarding Nuts and Fruits.
                                                     19                     29.    Attached hereto as Exhibit “X” is a true and correct copy of the Office of
                                                     20   Environmental Health Hazard Assessment, Proposition 65 No Significant Risk Levels (NSRLs) for
                                                     21   Carcinogens and Maximum Allowable Dose Levels (MADLs) for Chemicals Causing Reproductive
                                                     22   Toxicity.
                                                     23                     30.    Attached hereto as Exhibit “Y” is a true and correct copy of the California
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   Almonds: Almond Board of California, “Acrylamide in Roasted Almonds,” Technical Summary,

                                                     25   published in July 2014.

                                                     26                     31.    Attached hereto as Exhibit “Z” is a true and correct copy of a press release by

                                                     27   Adam Regele, titled “CalChamber Wins landmark Prop 65 Ruling,” published on April 6, 2021.

                                                     28   //
                                                                                                             20
                                                               NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                                TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 25 of 27
                                                                                                               F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1                  32.     Attached hereto as Exhibit “AA” is a true and correct copy of a spreadsheet
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   of Proposition 65 notices of violations regarding almond products.
                                                      3                  33.     Attached hereto as Exhibit “BB” is a true and correct copy of a screenshot of
                                                      4   a FastPeopleSearch for Kimberly Mueller in Sacramento, CA (California), which states that the
                                                      5   “Current Address” of Kimberly Mueller is 400 Slobe Ave., Sacramento CA 95815.
                                                      6                  34.     Attached hereto as Exhibit “CC” is a true and correct copy of a screenshot of
                                                      7   a Public Data USA search which reveals a Ms Kimberly Jo Mueller, age 63, and identifies her
                                                      8   current address as 400 Slobe Avenue, Sacramento, CA 95815-4211.
                                                      9                  35.     Attached hereto as Exhibit “DD” is a true and correct copy of a printout of the
                                                     10   first page of a search of the SearchPeopleFree database which reveals a Kimberly J Mueller, age 63,
                                                     11   married to Robert Johnston Slobe, whose address as 400 Slobe Ave., Sacramento, CA 95815-4211.
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12
metzger law group




                                                     13                                                Timeliness
                                                     14                  36.     Although I have been a member of the bar of all federal district courts in
                                                     15   California since 1985, I have never before filed a motion to disqualify any federal judge.
                                                     16                  37.     My firm is located in Southern California and most of the cases filed by my
                                                     17   firm are filed in Los Angeles Superior Court. My firm has never filed any case in the Eastern
                                                     18   District of California. My firm currently has only one other case in the Eastern District, which case
                                                     19   was filed in state court but was removed by defense counsel to the Eastern District. Accordingly,
                                                     20   I am generally unfamiliar with the judges of the Eastern District of California and do not recall ever
                                                     21   meeting any of them.
                                                     22                  38.     At the time I learned of this case and promptly filed a motion on behalf of
                                                     23   CERT to intervene in this case as an intervenor-defendant, I was unaware of Judge Mueller, her
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   husband, her husband’s business, and their relationships with any California Chambers of

                                                     25   Commerce. At the time I had no reason to suspect that any conflict of interest might exist on the part

                                                     26   of Judge Mueller.

                                                     27                  39.     Throughout the pendency of this case through the end of July 2021, I remained

                                                     28   unaware of any facts that could possibly give rise to a conflict of interest on the part of Judge
                                                                                                        21
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 26 of 27
                                                                                                                 F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1   Mueller. It was not until August 1, 2021, that I received any information about any potential conflict
                    telecopier (562) 436-1561
                    telephone (562) 437-4499
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2   of interest on the part of Judge Mueller. On that date I received an email from Aida Poulsen, counsel
                                                      3   for proposed Intervenor-Defendants Healthy Living Foundation and Penny Newman, which provided
                                                      4   some factual information which suggested such a potential conflict of interest. Upon receiving that
                                                      5   information, I undertook further investigation of facts and commenced researching federal standards
                                                      6   for disqualification of federal judges, as I had never in my 37 years of practice ever sought to
                                                      7   disqualify or even considered disqualifying a federal judge. Upon completing the factual
                                                      8   investigation and research to be certain that the facts warranted disqualification and that this motion
                                                      9   could be brought in good faith, as is required by Section 144, I prepared this motion.
                                                     10                  40.     Although this case was filed in October 2019 and has been pending for about
                                                     11   22 months, this case is still in its early stages, because CERT has not yet filed an answer to the
               555 east ocean boulevard, suite 800
                 a professional law corporation
                  long beach, california 90802




                                                     12   complaint, the parties have not yet made initial disclosures pursuant to Rule 26, the parties have not
metzger law group




                                                     13   yet made their initial disclosures, all discovery in this case has been stayed, and the Rule 26(f)
                                                     14   conference has not yet taken place. Indeed, most of the litigation in this case to date has concerned
                                                     15   motions to dismiss and to abstain, and recently, motions for intervention. Most critically, the Court
                                                     16   has not made any factual determinations regarding the merits of this case. Although the Court did
                                                     17   grant CalChamber’s motion for a preliminary injunction, the Ninth Circuit has stayed that order
                                                     18   pending the hearing on CERT’s appeal of that order as an unlawful prior restraint of CERT’s
                                                     19   expressive rights under the First Amendment. Therefore, this case is still in its “infancy” and this
                                                     20   motion is being brought promptly upon ascertaining those facts which support disqualification, none
                                                     21   of which were disclosed by Judge Mueller at any time during the past 22 months.
                                                     22
                                                     23                  I declare under penalty of perjury under the laws of the United States that the
               occupational & environmental lung
               disease, cancer, and toxic injuries
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24   foregoing is true and correct. Executed August 16, 2021, at Long Beach, California.

                                                     25
                                                                                                                         /s/ Raphael Metzger
                                                     26                                                            ______________________________
                                                                                                                   Raphael Metzger
                                                     27
                                                     28
                                                                                                            22
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
                                                      Case 2:19-cv-02019-KJM-JDP Document 152 Filed 08/16/21 Page 27 of 27
                                                                                                                   F:\WP\Cases\1887\RESEARCH\Judicial Disqualification\Motion to Disqualify Judge Mueller-rev2.wpd




                                                      1
                    telecopier (562) 436-1561
                    telephone (562) 437-4499



                                                                                             CERTIFICATE OF SERVICE
                        toll-free (877) tox-tort
                              www.toxictorts.com


                                                      2                   I hereby certify that on August 16, 2021, I caused the foregoing document, described as
                                                          NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR
                                                      3   EDUCATION AND RESEARCH ON TOXICS (“CERT”), TO DISQUALIFY THE HON.
                                                          KIMBERLY J. MUELLER; MEMORANDUM OF POINTS AND AUTHORITIES;
                                                      4   DECLARATION OF RAPHAEL METZGER, to be electronically filed with the Court’s CM/ECF
                                                          filing system, which will send a Notice of Electronic Filing to all parties of record who are registered
                                                      5   with CM/ECF:
                                                                                                    Trenton H. Norris, Esq.
                                                      6                                               Sarah Esmaili, Esq.
                                                                                                    S. Zachary Fayne, Esq.
                                                      7                                              David M. Barnes, Esq.
                                                                                              Arnold & Porter Kaye Scholer LLP
                                                      8                                      Three Embarcadero Center, 10th Flr.
                                                                                               San Francisco, CA 94111-4024
                                                      9                                                    (Plaintiff)
                                                                                                  Telephone: (415) 471-3100
                                                     10                                     email: trent.norris@arnolderporter.com

                                                     11
               555 east ocean boulevard, suite 800




                                                                                             Harrison Pollak, Deputy Attorney General
                 a professional law corporation




                                                                                              Joshua Purtle, Deputy Attorney General
                  long beach, california 90802




                                                     12                                    Laura J. Zuckerman, Deputy Attorney General
metzger law group




                                                                                                   Office of the Attorney General
                                                     13                                                 1515 Clay St., 20th Flr.
                                                                                                         Oakland, CA 94612
                                                     14                                                      (Defendant)
                                                                                                     Telephone: (510) 879-0098
                                                     15                                          email: harrison.pollak@doj.ca.gov
                                                                                                      joshua.purtle@doj.ca.gov
                                                     16                                             laura.zuckerman@doj.ca.gov

                                                     17                                                Aida Poulsen, Esq.
                                                                                                        Poulsen Law P.C.
                                                     18                                             282 11th Ave., Suite 2612
                                                                                                      New York, NY 10001
                                                     19                                             (Intervenors-Defendants)
                                                                                                   email: ap@poulsenlaw.org
                                                     20
                                                                         I declare that I am employed in the offices of a member of this court, at whose direction
                                                     21   service was made.
                                                     22                   Executed on August 16, 2021, at Long Beach, California.
                                                     23
               occupational & environmental lung
               disease, cancer, and toxic injuries




                                                                                                                             /s/ Nina S. Vidal
                                                                                                                     ________________________________
               tort & environmental litigation
               Practice concentrated in toxic




                                                     24                                                              Nina S. Vidal, Declarant
                                                     25
                                                     26
                                                     27
                                                     28
                                                                                                              23
                                                            NOTICE OF MOTION AND MOTION OF INTERVENOR-DEFENDANT, COUNCIL FOR EDUCATION AND RESEARCH ON
                                                             TOXICS (“CERT”), TO DISQUALIFY THE HON. KIMBERLY J. MUELLER; MEMO OF P&A’[S; DECL OF R. METZGER
